Case 4:16-cv-12735-LVP-DRG ECF No. 217 filed 10/29/20         PageID.2414    Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 D. RODNEY ROGERS,

         Plaintiff,                            Civil Case No. 16-12735
                                               Honorable Linda V. Parker
 v.

 MATTHEW RYAN, et al.,

        Defendants.
 __________________________________/

 OPINION AND ORDER DENYING DEFENDANTS’ MOTIONS IN LIMINE
                     (ECF NOS. 210, 211)

       This matter is presently before the Court on two motions in limine filed by

 Defendants. (ECF Nos. 210, 211.) In one motion, Defendants seek to preclude

 Plaintiff from offering any Detroit Police Department policies into evidence. (ECF

 No. 210.) In the other motion, Defendants seek to preclude Plaintiff from offering

 any evidence of their prior misconduct. (ECF No. 211.) Plaintiff filed a response

 to Defendants’ motions. (ECF No. 212.)

                                 Standard of Review

       District courts have broad discretion over matters regarding the admissibility

 of evidence at trial. Apponi v. Sunshine Biscuits, Inc., 809 F.2d 1210, 1218 (6th

 Cir. 1987) (citations omitted). “Although the Federal Rules of Evidence do not

 explicitly authorize in limine rulings, the practice has developed pursuant to the
Case 4:16-cv-12735-LVP-DRG ECF No. 217 filed 10/29/20         PageID.2415     Page 2 of 5




 district court’s inherent authority to manage the course of trials.” Luce v. United

 States, 469 U.S. 38, 41 n. 4 (1984). “A ruling on a motion is no more than a

 preliminary, or advisory opinion that falls entirely within the discretion of the

 district court.” United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994). A

 court may therefore alter its ruling during the course of the trial. Luce, 469 U.S. at

 41-42. Motions in limine may promote “evenhanded and expeditious management

 of trials by eliminating evidence that is clearly inadmissible for any purpose.”

 Indiana Ins. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004) (citing

 Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997)).

 Courts should rarely grant motions in limine that “exclude broad categories of

 evidence.” Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir.

 1975). The “better practice is to deal with questions of admissibility when they

 arise.” Id.

                                      Discussion

                             Police Department Policies

       As Plaintiff is not suing the Detroit Police Department in this matter and,

 therefore, has not asserted a Monell claim, Defendants contend that the

 department’s policies are irrelevant and should be excluded as evidence at trial

 under Federal Rule of Evidence 401. Defendants argue that any evidence that they

 violated the department’s policies would not establish that they violated Plaintiff’s

                                           2
Case 4:16-cv-12735-LVP-DRG ECF No. 217 filed 10/29/20         PageID.2416     Page 3 of 5




 constitutional rights. Defendants maintain that this evidence will only confuse and

 mislead the jury and thus, even if relevant, should be excluded under Federal Rule

 of Evidence 403.

       Plaintiff alleges that Defendants violated his Fourth Amendment rights by

 using excessive force against him when they arrested him on July 19, 2013. To

 analyze this claim, the jury will have to decide whether the officers’ conduct was

 objectively reasonable under the circumstances. See Graham v. Connor, 490 U.S.

 386, 397 (1989). Violations of police department or municipal policies do not

 demonstrate the violation of a constitutional right. See Coitrone v. Murray, 642 F.

 App’x 517, 522 (6th Cir. 2016) (citing Cass v. City of Dayton, 770 F.3d 368, 377

 (6th Cir. 2014)). Nevertheless, those policies may assist a jury when deciding

 whether a defendant’s conduct was objectively reasonable as such policies may

 reflect what officers are instructed to do under the circumstances presented. See

 Philips v. Roane Cnty., Tenn., 534 F.3d 531, 541 (6th Cir. 2008) (relying on prison

 protocols to assess whether correctional officers acted in deliberate indifference to

 inmate’s serious needs); see also Parnell v. Billingslea, No. 17-cv-12560, 2020

 WL 9990017, at *8 (E.D. Mich. Mar. 2, 2020) (“a review of the law on this issue

 reveals that district courts in this Circuit do not categorically exclude [department

 policies as evidence]” and citing cases). Any jury confusion or possible prejudice

 can be avoided through an instruction informing the jurors that the violation of

                                           3
Case 4:16-cv-12735-LVP-DRG ECF No. 217 filed 10/29/20         PageID.2417     Page 4 of 5




 departmental policy does not establish the violation of a constitutional right and

 that such evidence is relevant only to assess the reasonableness of the officers’

 actions.

       Therefore, the Court is denying Defendants’ motion in limine to preclude

 Plaintiff from introducing any Detroit Police Department policies at trial. Neither

 party has presented the Court with the exact policies Plaintiff has listed on his

 exhibit list. If Plaintiff seeks to use any policy at trial, Defendants may renew their

 motion to argue that the policy is not relevant to the conduct at issue.

                                  Prior Misconduct

       Defendants seek to preclude Plaintiff from introducing any “evidence,

 argument, or comment from any source whatsoever” reflecting their prior

 misconduct. Defendants argue that such evidence, argument, or conduct “must be

 excluded as irrelevant, unfairly prejudicial, improper character evidence,

 impermissible evidence of compromise, lack of personal knowledge by

 investigators, and inadmissible hearsay ….” (ECF No. 211 at Pg ID 2393.)

 Plaintiff indicates in response that he does not intend to offer such evidence in his

 case in chief, but only as possible impeachment evidence.

       Whether Plaintiff should be able to use evidence of any defendant’s prior

 misconduct for impeachment purposes is a determination that cannot be made

 without knowing what the specific evidence is and the context in which it is

                                            4
Case 4:16-cv-12735-LVP-DRG ECF No. 217 filed 10/29/20       PageID.2418   Page 5 of 5




 offered. The Court is therefore denying Defendants’ motion to preclude evidence

 of prior misconduct. Defendants may renew their motion at trial if specific

 evidence is offered.

       Accordingly,

       IT IS ORDERED that Defendants’ Motion in Limine Regarding Policies

 (ECF No. 210) and Motion in Limine Regarding Past Conduct (ECF No. 211) are

 DENIED.

       IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


  Dated: October 29, 2020




                                          5
